          Case 9:19-bk-10793-FMD           Doc 11     Filed 12/03/19   Page 1 of 2



                                    ORDERED.


  Dated: December 03, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION
                                    www.flmb.uscourts.gov

In re:                                                       Case No. 9:19-bk-10793-FMD
                                                             Chapter 13
         Ryan Lawson White,

            Debtor.
____________________________/

                                    ORDER TO SHOW CAUSE

         THIS CASE came on for consideration of the Court’s own motion for purposes of entering an

appropriate order regarding whether the above-captioned case should be dismissed with prejudice and

a filing prohibition imposed. After review of the record, it appears that this is Debtor’s third

bankruptcy case filed within the past year. The two prior cases were as follows:

                Case No.                      Filed          Dismissed

                9:19-bk-03945-FMD             04/29/2019     06/07/2019
                9:19-bk-07654-FMD             08/14/2019     09/19/2019

The prior cases were dismissed for failure to file required documents, and Debtor did not pay the

complete filing fee. In this case, as set forth in the Court’s Notice of Incomplete and/or Deficient

Filing and Opportunity to Cure Deficiencies (Doc. No. 6), Debtor has not filed Schedules A-J,

Summary of Schedules, Statement of Financial Affairs, Chapter 13 Statement of Income, or a Chapter

13 Plan and has not paid the filing fee.
         Case 9:19-bk-10793-FMD          Doc 11       Filed 12/03/19   Page 2 of 2




       In view of the foregoing, Debtor, Ryan Lawson White, is directed to appear before the Court

on Thursday, December 19, 2019, at 2:00 p.m. in Room 4-102, United States Courthouse, 2110

First Street, Fort Myers, Florida, to show cause why Bankruptcy Case Number 9:19-bk-10793-

FMD should not be dismissed with prejudice and Debtor prohibited from filing another bankruptcy

case for one year or for such time as the Court deems appropriate.

       Failure of Debtor to appear before the Court may result in the entry of an order prescribing

the relief described above, as well as any other relief the Court deems appropriate.


The Clerk’s Office is directed to serve a copy of this Order on interested parties via CM/ECF and on
Debtor via U.S. Mail.




                                                  2
